FIT N-SAR 4.30.17 Sub-Item 77Q1(d): During the six-month period ended April 30, 2017, the Registrant offered the following new series and share classes: Series Class(es) Registration Statement Aspen Portfolio Strategy Fund Class A Post-Effective Amendment Class I No. 182 filed on December 27, 2016 (SEC Accession No. 0001398344-16-022090) Post-Effective Amendment No. 182 includes the terms of the new series and classes of the Aspen Portfolio Strategy Fund (the Fund) and are hereby incorporated by reference as part of the response to Sub-Items 77I and 77Q1(d) of the Registrants Form N-SAR. The Fund began investment operations on December 29, 2016.
